Citation Nr: 1100761	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to august 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

This claim was previously before the Board in January 2010.  The 
claim was reopened and remanded for further development.  

The issue of entitlement to service connection for 
blepharitis has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a current skin disorder. 

2.  Competent and credible evidence shows that a skin disorder 
developed in service and has continued since that time.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a skin disorder have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran has alleged that he has developed a skin disorder as 
a result of his military service.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam era and has one of the diseases listed in 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 
C.F.R. § 3.307(a)(6)(ii).  

However, VA has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
it has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586- 57,589 (Nov. 7, 1996); 72 Fed. Reg. 
32,345-32,407 (June 12, 2007).  Eczema (nor any other skin 
condition for which the Veteran has been diagnosed) is not listed 
among the presumptive diseases for which service connection may 
be granted on the basis of exposure to herbicides under 38 C.F.R. 
§ 3.309(e).  Therefore, service connection for the cause of the 
Veteran's skin disorder may not be granted on the basis of the 
presumptive regulatory provisions just discussed.  In the absence 
of a diagnosed disease for which the presumption applies, 38 
C.F.R. § 3.307(a)(6)(iii) is not applicable, and the Veteran's 
claim of service connection will be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A May 1967 service treatment records show that the Veteran was 
treated for infected hair follicles on the nape of his neck 
during active service.  

Post-service, a March 2003 VA Agent Orange examination report 
shows that upon examination of the Veteran's skin, there were no 
rashes noted on the back.  There was a very minimal degree of 
dermatitis on the anterior chest.  

Upon VA examination in December 2003, the Veteran reported that 
he had experienced persistent skin rashes during service, and 
that he has continued to have manifestations of flaking, 
erythema, and itching in the mid-forehead, between the eyes, and 
in the mid-chest area.  He also reported rashes of the hands, 
worse on the right than the left, and with heightened symptoms in 
the summer.  He also endorsed periods during which his whole body 
itches, occurring about 3 to 4 days per week.  

Objectively, the December 2003 examination report revealed an 
area of dermatitis in the mid sterna area, approximately one inch 
wide and two inches long.  The face was somewhat florid but there 
was no evidence of exfoliation or rash.  The cheeks had some 
capillary dilatation but were otherwise unremarkable.  There was 
no other skin disease noted over the rest of the body, 
specifically along the midline of the back, neck, or hands.  The 
Veteran was diagnosed with seborrheic dermatitis, focal.  The 
examiner stated that the skin disease appeared to be seborrheic 
dermatitis or a type of eczema or a combination thereof in a very 
small area on the mid chest.  In the examiner's opinion, it was 
unlikely that the skin condition was secondary to Agent Orange.  

An August 2004 VA addendum shows that the Veteran requested a 
stronger over the counter Cortaid.  He reported that the itching 
between his eyebrows was very bothersome.  

At a March 2005 VA Agent Orange examination, there was mild/faint 
erythema in the area between the Veteran's eyebrows.  No dryness 
or scaling was noted.  The posterior auricular areas bilaterally 
showed mild waxy scaling of skin in the ear folds.  The center of 
the chest over the sternum at the nipple line showed a small area 
of very faint erythema with a macular appearance.  Several 
distinct macules become confluent near the center.  No actual 
lesions or open areas of skin were noted.  No raised areas, 
papules or other skin scaling or problems were noted.  The dorsum 
of the right hand showed decreased pigmentation over joints with 
somewhat thickened skin noted in these areas.  No scaling was 
noted.  The examiner noted that the Veteran had been diagnosed 
multiple times with various skin lesions.  

A 2006 VA record indicated a history of chronic dermatitis since 
Vietnam, with burning itches pimples which were worse in the 
winter.  The anatomical location of the disorder was the neck, 
chest, and hands.  Breakouts were reported as ocurring monthly.  

At a  January 2010 VA examination, the Veteran reported that a 
rash on his skin developed in service.  It currently affected his 
eyebrows, his scalp, behind his ears, the backs of his hands, his 
chest, and the back of his neck.  The rash was itchy and was 
manifested by red patches and flaky skin.  The Veteran used 
Benadryl and a topical for his rash, as well as selenium shampoo 
with improvement of his symptoms.  The onset of the rash was May 
1967.  The Veteran was hospitalized at that time for a fever 
greater than 105 degrees in a coma.  He was found to have eczema 
on the posterior neck and was treated for that.  He stated that 
the condition has continued throughout the years, with a 
frequency of  about four times a year.  

Upon physical examination, the scalp was slightly reddened 
particularly around the lateral aspects of the scalp but not on 
the top or the posterior areas.  There was a slight ruddiness in 
the posterior ears from resolving rash.  There is no rash on the 
chest or neck.  There is rash consistent with eczema, a red ruddy 
base with flaking skin along the brows and in the brows 
bilaterally.  

The rash itself is characterized by a red ruddy base with flaking 
skin, current 5 percent of the face is involved, the eyebrows 
bilaterally, about 50 percent of the scalp is covered by hair.  
All of this area is covered by hair, even the eyebrows at this 
time.  There is no exposed rash at this time.  25 percent of the 
head is involved.  2.5 percent of the total body surface at this 
time.  The 5 percent of the face that is involved is an exposed 
area but it is in the brows and a picture was taken but it cannot 
be seen very well unless you go into the brows themselves.  50 
percent of the scalp is slightly reddened and again this cannot 
be seen without removing the hair.  This totals 25 percent of the 
head, 2.5 percent of the total body surface.  It may affect up to 
as much as 10 percent of the body surface with acute flare ups 
per Veteran report affecting again, the chest, neck, posterior 
ears, brows, scalp, and the dorsal hands.  

The examiner diagnosed the Veteran with eczema.  The examiner 
opined that folliculitis, which was diagnosed in service is 
distinctly different from eczema.  No eczema or similar rash was 
noted in service treatment records, and therefore, eczema is not 
at least as likely as not second to service duty.  Eczema is not 
a progression or in any way related to eczema.  The examiner 
provided a January 2010 addendum.  The examiner stated that he 
had no doubt of the Veteran's report of eczema developing in 
service or that his fever may have been a trigger, however, there 
is no evidence or support for a diagnosis of, treatment for or 
signs of symptoms consistent with eczema in the service record.  

In the instant case, there is evidence of a current disability as 
the Veteran has been diagnosed with various skin conditions 
including eczema and sebhorric dermatitis.  As to whether there 
is evidence of in-service incurrence and a nexus between the 
claimed in-service disease and the present disability, the Board 
notes that the Veteran was seen in-service for infected hair 
follicles on the nape of his neck.  In addition, the Veteran has 
testified that he has had a skin condition that began in service 
and has continued since that time.  The Board observes that the 
Veteran is competent to testify to in-service symptoms and 
continuity of symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006). Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

As the Board has determined that the Veteran is competent to 
testify as to his in-service symptoms and continuity of 
symptomatology, the Board must now weigh this lay evidence 
against the other evidence of record in order to determine the 
credibility of the Veteran's testimony.  See Barr v. Nicholson, 
21 Vet. App. at 310 (the Board is within its province to weigh 
that testimony and to make a credibility determination as to 
whether competent evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection).

In this regard, the Board notes that in support of the Veteran's 
lay testimony, the January 2010 examiner stated that he had no 
doubt of the Veteran's report of eczema developing in service or 
that his fever may have been a trigger.  In addition, various VA 
treatment records show that the Veteran has continued to report 
that his skin condition began in service and has continued since 
that time.  Thus, the Board finds the Veteran's reports of a skin 
condition developing in service and continuing since that time to 
be credible.  

The only evidence weighing against the Veteran's claim is the 
opinion of the January 2010 VA examiner who stated that no eczema 
or similar rash was noted in service treatment records, and 
therefore, eczema is not at least as likely as not second to 
service duty.  However, when this statement is considered in 
conjunction with the examiner's addendum opinion and the 
Veteran's reports of continuity of symptomatology, it is of 
little probative value.  This is especially so because the 
examiner did not discuss or offer an opinion as to the Veteran's 
reports of continued skin disorders since service.  Rather, he 
focused on whether eczema or a similar rash was specifically 
noted in service treatment records.      

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Indeed, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 
614, 618 (1992).

Given that the Veteran has been diagnosed with a current skin 
disorder and that the Board has found the Veteran's reports of 
continuity of symptomatology to be credible, the Board finds that 
the preponderance of the evidence is not against the Veteran's 
claim and after resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for a skin 
disorder, is warranted.  


ORDER

Entitlement to service connection for a skin disorder is granted.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


